Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 13, 2022

The Court of Appeals hereby passes the following order:

A22A1205. RICO WALKER v. THE STATE.

      After entering a guilty plea to incest and the denial of a previous motion for
out-of-time appeal in 2017, Rico Walker, acting pro se, filed an additional motion for
out-of-time appeal. The trial court denied this motion, and Walker filed this appeal.
      In Cook v. State, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022). Walker, therefore, “had no right to file a motion
for an out-of-time appeal in the trial court; his remedy, if any, lies in habeas corpus.”
Rutledge v. State, ___ Ga. ___, ___ (Case No. S21A1036, decided March 15, 2022).
Rather than denying Walker’s motion, the trial court should have dismissed it. See id.
Accordingly, the trial court’s order denying the motion for out-of-time appeal is
hereby VACATED and this appeal is hereby REMANDED to the trial court, which
is DIRECTED to enter an order dismissing the motion for out-of-time appeal.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/13/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.